Appeal from an order of disposition of the Family Court, Kings County (Deutsch, J.), dated July 2, 1982, which, after a fact-finding hearing and determination that appellant had committed acts which, if done by an adult, would have constituted attempted robbery in the second degree, adjudged appellant to be a juvenile delinquent and placed him on probation for two years. 11 Order affirmed, without costs or disbursements. 11 Appellant, a 12-year-old boy, was charged with.the attempted robbery of a subway token booth clerk. At the hearing appellant sought to establish that it was his brother, and not him, who had been arrested on the night of the incident. Appellant contended initially that his school attendance record indicated that he was in class on the morning following his arrest at a time that it was claimed he was in police custody. The principal of the public school attended by appellant testified that a student is generally marked present on his attendance record either with a “P” or by leaving the space blank. The space next to appellant’s name was blank for the day in question. The principal *852acknowledged, however, that attendance is not always taken in accordance with school regulations and, furthermore, that appellant’s “regular teacher” did not take attendance that day. Under those circumstances, the court was justified in concluding that the appellant’s claimed school attendance did not raise a reasonable doubt as to his guilt. 11 With respect to appellant’s remaining witnesses, the Family Court was in the best position to assess their credibility. Its comments as to deficiencies in the appellant’s alibi defense did not, in our view, indicate that the court impermissibly shifted the burden of proof on that issue (see People v Daniels, 88 AD2d 392); rather, the court was merely explaining its conclusion that the prosecution had sustained its burden of disproving the alibi defense beyond a reasonable doubt (People v Daniels, supra). Bracken, J. P., Brown, Niehoff and Boyers, JJ., concur.